Exhibit 10.6

Execution Copy

THIS UNSECURED GUARANTY IS SUBJECT TO THE TERMS AND PROVISIONS OF THE
INTERCREDITOR AGREEMENT (AS DEFINED IN THE CREDIT AGREEMENT).

UNSECURED GUARANTY

UNSECURED GUARANTY (this “Unsecured Guaranty”), dated as of December 7, 2011, by
MIRALOMA BORROWER CORPORATION, a Delaware corporation (the “Unsecured
Guarantor”) in favor of PS HOLDINGS AGENCY CORP., as administrative agent and
collateral agent (in such capacities, the “Agent”), for its own benefit and the
benefit of the other Credit Parties (as defined in the Credit Agreement referred
to below) and the Credit Parties.

W I T N E S S E T H

WHEREAS, reference is made to that certain Credit Agreement, dated as of
December 7, 2011 (as amended, modified, supplemented or restated hereafter, the
“Credit Agreement”), by, among others, (i) Pacific Sunwear of California, Inc.
(the “Borrower”), (ii) Pacific Sunwear Stores Corp. (the “Guarantor”), (iii) the
Agent, and (iv) the Lenders party thereto (the “Lenders”). Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

WHEREAS, the Lenders have agreed to make Loans to the Borrower, pursuant to, and
upon the terms and subject to the conditions specified in, the Credit Agreement.

WHEREAS, the Unsecured Guarantor is a wholly owned Subsidiary of the Borrower,
and acknowledges that it will receive direct and indirect benefits from the
availability of the credit facility provided for in the Credit Agreement, from
the making of the Loans by the Lenders.

WHEREAS, the obligations of the Lenders to make Loans are conditioned upon,
among other things, the execution and delivery by the Unsecured Guarantor of a
guaranty in the form hereof. As consideration therefor, and in order to induce
the Lenders to make Loans, the Unsecured Guarantor is willing to execute this
Unsecured Guaranty.

Accordingly, the Unsecured Guarantor hereby agrees as follows:

SECTION 1. Guaranty. The Unsecured Guarantor irrevocably and unconditionally
guaranties, as a primary obligor and not merely as a surety, the due and
punctual payment when due (whether at the stated maturity, by required
prepayment, by acceleration or otherwise) and performance by the Borrower and
Guarantor of all obligations under the Credit Agreement up to $60,000,000
(collectively, the “Unsecured Guaranteed Obligations”), including all such
Unsecured Guaranteed Obligations which shall become due but for the operation of
the Debtor Relief Laws. The Unsecured Guarantor further agrees that the
Unsecured Guaranteed Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon this Unsecured Guaranty notwithstanding any extension or renewal of any
Unsecured Guaranteed Obligation.

SECTION 2. Unsecured Guaranteed Obligations Not Affected. To the fullest extent
permitted by applicable Law, the Unsecured Guarantor waives presentment to,
demand of payment from, and protest to, any Loan Party of any of the Unsecured
Guaranteed Obligations, and also waives notice of acceptance of this Unsecured
Guaranty, notice of protest for nonpayment and all other notices of any kind. To
the fullest extent permitted by applicable Law, the obligations of the Unsecured
Guarantor hereunder shall not be affected by (a) the failure of the Agent or any
other Credit Party to assert any claim



--------------------------------------------------------------------------------

or demand or to enforce or exercise any right or remedy against any Loan Party
under the provisions of the Credit Agreement, any other Loan Document or
otherwise or against any other party with respect to any of the Unsecured
Guaranteed Obligations, (b) any rescission, waiver, amendment or modification
of, or any release from, any of the terms or provisions of this Unsecured
Guaranty, any other Loan Document or any other agreement, with respect to any
Loan Party or with respect to the Unsecured Guaranteed Obligations, (c) the
failure to perfect any security interest in, or the release of, any of the
Collateral held by or on behalf of the Agent or any other Credit Party, or
(d) the lack of legal existence of any Loan Party or legal obligation to
discharge any of the Unsecured Guaranteed Obligations by any Loan Party for any
reason whatsoever, including, without limitation, in any insolvency, bankruptcy
or reorganization of any Loan Party.

SECTION 3. Unsecured Guarantor. As of the Closing Date, the Unsecured Guarantor
does not: (i) own or maintain any DDAs, or otherwise possess any cash, cash
proceeds of the foregoing, or any assets of the type constituting “Collateral”
(except to the extent permitted under Section 7.16 of the Credit Agreement); or
(ii) conduct any business other than owning the Corporate Headquarters. From and
after the Closing Date, the Unsecured Guarantor shall not: (A) own or maintain
any DDAs, or otherwise possess any cash, cash proceeds of the foregoing, or any
assets of the type constituting “Collateral”; (B) amend or modify its
Organizational Documents in any way, or (C) conduct any business other than
owning the Corporate Headquarters. If at any time the Mortgage Debt Documents
and the Unsecured Guarantor’s Certificate of Incorporation cease to prohibit the
creation of a Lien on the property of the Unsecured Guarantor to secure the
obligations under the Credit Agreement, the Unsecured Guarantor shall be
required to become party to the Security Agreement and Facility Guaranty as a
grantor and guarantor thereunder by executing a joinder thereto in form and
substance satisfactory to the Agent.

SECTION 4. Guaranty of Payment. The Unsecured Guarantor further agrees that this
Unsecured Guaranty constitutes a guaranty of payment and performance when due of
all Unsecured Guaranteed Obligations and not of collection and, to the fullest
extent permitted by applicable Law, waives any right to require that any resort
be had by the Agent or any other Credit Party to any of the Collateral or other
security held for payment of the Unsecured Guaranteed Obligations or to any
balance of any deposit account or credit on the books of the Agent or any other
Credit Party in favor of any Loan Party or any other Person or to any other
guarantor of all or part of the Unsecured Guaranteed Obligations. Any payment
required to be made by the Unsecured Guarantor hereunder may be required by the
Agent or any other Credit Party on any number of occasions and shall be payable
to the Agent, for the benefit of the Agent and the other Credit Parties, in the
manner provided in the Credit Agreement.

SECTION 5. Indemnification. Without limiting any of its indemnification
obligations under the Credit Agreement or the other Loan Documents, and without
duplication of any indemnification provided for under the Credit Agreement or
the other Loan Documents, the Unsecured Guarantor shall indemnify the Credit
Parties and each of their Subsidiaries and Affiliates, and each of their
respective stockholders, directors, officers, employees, agents, attorneys, and
advisors (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all damages, actual out-of-pocket losses,
claims, actions, causes of action, settlement payments, obligations, liabilities
and related expenses, including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee, incurred, suffered, sustained or required to
be paid by, or asserted against, any Indemnitee arising out of, in any way
connected with, or as a result of, (a) the execution or delivery of this
Unsecured Guaranty, the Credit Agreement or any other Loan Document or any other
agreement or instrument contemplated hereby, the performance by the Unsecured
Guarantor of its obligations thereunder, or the consummation of the transactions
contemplated by the Credit Agreement and the other Loan Documents or any other
transactions contemplated hereby or thereby, or (b) any actual or prospective
claim, litigation, investigation or proceeding relating to or arising from any
of the foregoing, whether based on

 

2



--------------------------------------------------------------------------------

contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided, however, such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. In connection with any indemnified claim hereunder, the
Indemnitee shall be entitled to select its own counsel and the Unsecured
Guarantor shall promptly pay the reasonable fees and expenses of such counsel.

SECTION 6. No Discharge or Diminishment of Guaranty. The obligations of the
Unsecured Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Unsecured Guaranteed Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Unsecured
Guaranteed Obligations, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Unsecured Guaranteed Obligations or
otherwise. Without limiting the generality of the foregoing, the Unsecured
Guaranteed Obligations of the Unsecured Guarantor hereunder shall not be
discharged or impaired or otherwise affected by the failure of the Agent or any
other Credit Party to assert any claim or demand or to enforce any remedy under
this Unsecured Guaranty, the Credit Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Unsecured Guaranteed Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of the Unsecured Guarantor
or that would otherwise operate as a discharge of the Unsecured Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
the Unsecured Guaranteed Obligations).

SECTION 7. Defenses of Loan Parties Waived. To the fullest extent permitted by
applicable Law, the Unsecured Guarantor waives any defense based on or arising
out of any defense of any Loan Party or the unenforceability of the Unsecured
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Loan Party, other than the indefeasible
payment in full in cash of the Unsecured Guaranteed Obligations. The Unsecured
Guarantor hereby acknowledges that the Agent and the other Credit Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Unsecured
Guaranteed Obligations, make any other accommodation with any Loan Party, or
exercise any other right or remedy available to them against any Loan Party,
without affecting or impairing in any way the liability of the Unsecured
Guarantor hereunder except to the extent that the Unsecured Guaranteed
Obligations have been indefeasibly paid in full in cash. Pursuant to, and to the
extent permitted by, applicable Law, the Unsecured Guarantor waives any defense
arising out of any such election and waives any benefit of and right to
participate in any such foreclosure action, even though such election operates,
pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Unsecured Guarantor
against any Loan Party, as the case may be, or any security. The Unsecured
Guarantor agrees that it shall not assert any claim in competition with the
Agent or any other Credit Party in respect of any payment made hereunder in any
bankruptcy, insolvency, reorganization, or any other proceeding.

SECTION 8. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Agent or any other Credit Party
has at law or in equity against the Unsecured Guarantor by virtue hereof, upon
the failure of any Loan Party to pay any Unsecured

 

3



--------------------------------------------------------------------------------

Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the
Unsecured Guarantor hereby promises to and will forthwith pay, or cause to be
paid, to the Agent or such other Credit Party as designated thereby in cash the
amount of such unpaid Unsecured Guaranteed Obligations. Upon payment by the
Unsecured Guarantor of any sums to the Agent or any other Credit Party as
provided above, all rights of the Unsecured Guarantor against any Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Unsecured Guaranteed Obligations. In addition, any indebtedness of the
Borrower or any other Loan Party now or hereafter held by the Unsecured
Guarantor is hereby subordinated in right of payment to the prior indefeasible
payment in full in cash of all of the Unsecured Guaranteed Obligations.
Notwithstanding the foregoing, prior to the occurrence of an Event of Default,
the Borrower or any other Loan Party may make payments to the Unsecured
Guarantor on account of any such indebtedness. After the occurrence and during
the continuance of an Event of Default, the Unsecured Guarantor will not demand,
sue for, or otherwise attempt to collect any such indebtedness until the
indefeasible payment in full in cash of the Unsecured Guaranteed Obligations,
termination or expiration of the Commitments. If any amount shall erroneously be
paid to the Unsecured Guarantor on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Agent to be
credited against the payment of the Unsecured Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement.

SECTION 9. Limitation on Guaranty of Unsecured Guaranteed Obligations. In any
action or proceeding with respect to the Unsecured Guarantor involving any state
corporate law or Debtor Relief Laws, if the obligations of the Unsecured
Guarantor under SECTION 1 hereof would otherwise be held or determined to be
void, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under said SECTION 1, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by the Unsecured Guarantor, any
Credit Party, the Agent or any other Person, be automatically limited and
reduced to the highest amount which is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 10. Information. The Unsecured Guarantor assumes all responsibility for
being and keeping itself informed of each Loan Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Unsecured Guaranteed Obligations and the nature, scope and extent of the
risks that the Unsecured Guarantor assumes and incurs hereunder, and agrees that
none of the Agent or the other Credit Parties will have any duty to advise the
Unsecured Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 11. Termination. This Unsecured Guaranty (a) shall terminate when
(i) the Commitments shall have expired or been terminated and (ii) the principal
of and interest on each Loan and all fees and other Unsecured Guaranteed
Obligations shall have been paid in full and (b) shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Unsecured Guaranteed Obligation is rescinded or must otherwise
be restored by any Credit Party or the Unsecured Guarantor upon the bankruptcy
or reorganization of any Loan Party or otherwise.

SECTION 12. Costs of Enforcement. Without limiting any of its obligations under
the Credit Agreement or the other Loan Documents, and without duplication of any
fees or expenses provided for under the Credit Agreement or the other Loan
Documents, the Unsecured Guarantor agrees to pay on demand all Credit Party
Expenses in connection with (a) the administration, negotiation, documentation

 

4



--------------------------------------------------------------------------------

or amendment of this Unsecured Guaranty, and (b) the Agent’s or any other Credit
Party’s efforts to collect and/or to enforce any of the Unsecured Guaranteed
Obligations of the Unsecured Guarantor hereunder and/or to enforce any of the
rights, remedies, or powers of the Agent or any other Credit Party against or in
respect of the Unsecured Guarantor (whether or not suit is instituted by or
against the Agent or any other Credit Party).

SECTION 13. Binding Effect; Several Agreement; Assignments. Whenever in this
Unsecured Guaranty any of the parties hereto is referred to, such reference
shall be deemed to include the successors and assigns of such party, and all
covenants, promises and agreements by or on behalf of the Unsecured Guarantor
that are contained in this Unsecured Guaranty shall bind and inure to the
benefit of each of the Unsecured Guarantor and its successors and assigns. This
Unsecured Guaranty shall be binding upon the Unsecured Guarantor and its
successors and assigns, and shall inure to the benefit of the Agent and the
other Credit Parties, and their respective successors and assigns, except that
the Unsecured Guarantor shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein (and any such attempted
assignment or transfer shall be void), except as expressly permitted by this
Unsecured Guaranty or the Credit Agreement.

SECTION 14. Waivers; Amendment.

(a) The rights, remedies, powers, privileges, and discretions of the Agent
hereunder and under applicable Law (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which they would
otherwise have. No delay or omission by the Agent in exercising or enforcing any
of the Agent’s Rights and Remedies shall operate as, or constitute, a waiver
thereof. No waiver by the Agent of any Event of Default or of any default under
any other agreement shall operate as a waiver of any other default hereunder or
under any other agreement. No single or partial exercise of any of the Agent’s
Rights or Remedies, and no express or implied agreement or transaction of
whatever nature entered into between the Agent and any Person, at any time,
shall preclude the other or further exercise of the Agent’s Rights and Remedies.
No waiver by the Agent of any of the Agent’s Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver. The Agent’s Rights and Remedies may be exercised at
such time or times and in such order of preference as the Agent may determine.
The Agent’s Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Unsecured Guaranteed Obligations. No waiver
of any provisions of this Unsecured Guaranty or any other Loan Document or
consent to any departure by the Unsecured Guarantor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on the Unsecured Guarantor
in any case shall entitle the Unsecured Guarantor to any other or further notice
or demand in the same, similar or other circumstances.

(b) Neither this Unsecured Guaranty nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Agent and the Unsecured Guarantor, subject to any consent required in
accordance with Section 10.01 of the Credit Agreement.

SECTION 15. Copies and Facsimiles. This instrument and all documents which have
been or may be hereinafter furnished by the Unsecured Guarantor to the Agent may
be reproduced by the Agent by any photographic, microfilm, xerographic, digital
imaging, or other process. Any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding (whether

 

5



--------------------------------------------------------------------------------

or not the original is in existence and whether or not such reproduction was
made in the regular course of business). Any facsimile or other electronic
transmission which bears proof of transmission shall be binding on the party
which or on whose behalf such transmission was initiated and likewise so
admissible in evidence as if the original of such facsimile or other electronic
transmission had been delivered to the party which or on whose behalf such
transmission was received.

SECTION 16. Governing Law. THIS UNSECURED GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 17. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement, provided that communications and notices
to the Unsecured Guarantor may be delivered to the Borrower on behalf of the
Unsecured Guarantor.

SECTION 18. Survival of Agreement; Severability.

(a) All covenants, agreements, indemnities, representations and warranties made
by the Unsecured Guarantor herein and in the certificates or other instruments
delivered in connection with or pursuant to this Unsecured Guaranty, the Credit
Agreement or any other Loan Document shall be considered to have been relied
upon by the Agent and the other Credit Parties and shall survive the execution
and delivery of this Unsecured Guaranty, the Credit Agreement and the other Loan
Documents and the making of any Loans by the Lenders, regardless of any
investigation made by the Agent or any other Credit Party or on their behalf and
notwithstanding that the Agent or other Credit Party may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended, and shall continue in full force
and effect until terminated as provided in SECTION 11 hereof. The provisions of
SECTION 5 and SECTION 12 hereof shall survive and remain in full force and
effect regardless of the repayment of the Unsecured Guaranteed Obligations, the
termination of the Commitments or the termination of this Unsecured Guaranty or
any provision hereof.

(b) Any provision of this Unsecured Guaranty held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 19. Rules of Interpretation. The rules of interpretation specified in
Sections 1.02 through 1.05 of the Credit Agreement shall be applicable to this
Unsecured Guaranty.

SECTION 20. Jurisdiction; Consent to Service of Process.

(a) The Unsecured Guarantor agrees that any suit for the enforcement of this
Unsecured Guaranty or any other Loan Document may be brought in the courts of
the State of New York sitting in New York County or any federal court sitting
therein, as the Agent may elect in its sole discretion, and consent to the
non-exclusive jurisdiction of such courts. The Unsecured Guarantor hereby waives
any objection which it may now or hereafter have to the venue of any such suit
or any such court or that such suit is brought in an inconvenient forum and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other

 

6



--------------------------------------------------------------------------------

jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Unsecured Guaranty shall affect any right that the Agent or any
other Credit Party may otherwise have to bring any action or proceeding relating
to this Unsecured Guaranty against the Unsecured Guarantor or its properties in
the courts of any jurisdiction.

(b) The Unsecured Guarantor agrees that any action commenced by the Unsecured
Guarantor asserting any claim or counterclaim arising under or in connection
with this Unsecured Guaranty or any other Loan Document shall be brought solely
in a court of the State of New York sitting in New York County or any federal
court sitting therein, as the Agent may elect in its sole discretion, and
consent to the exclusive jurisdiction of such courts with respect to any such
action.

(c) The Unsecured Guarantor irrevocably consents to service of process in the
manner provided for notices in SECTION 17. Nothing in this Unsecured Guaranty or
any other Loan Document will affect the right of the Agent to serve process in
any other manner permitted by law.

SECTION 21. Waiver of Jury Trial. THE UNSECURED GUARANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS UNSECURED GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND
WAIVES THE RIGHT TO ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT
OF, AND ALL STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT TO, SUCH ACTION OR
PROCEEDING; AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY
NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. THE UNSECURED GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY CREDIT PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH CREDIT PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES
THAT THE AGENT AND THE OTHER CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THE
LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION 21.

[Signature Page to Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Unsecured Guarantor has duly executed this Unsecured
Guaranty as of the day and year first above written.

 

UNSECURED GUARANTOR: MIRALOMA BORROWER CORPORATION By:     Name: Title:

[Signature Page to Unsecured Guaranty]



--------------------------------------------------------------------------------

4975796v3

[Signature Page to Unsecured Guaranty]